Citation Nr: 1038757	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for limitation of 
extension of the right knee, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for a right knee 
medial meniscectomy with secondary traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to May 1962 
and from September 1964 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Both of the issues listed on the front page of this decision were 
addressed in a July 2009 Statement of the Case.  In his July 2009 
Substantive Appeal, the Veteran limited his appeal to only the 
limitation of extension (40%) issue.  However, just over a year 
following notification of the appealed October 2008 rating 
decision, his representative listed both issues in a November 
2009 VA Form 646 (Statement of Accredited Representative in 
Appealed Case).  Moreover, the RO's November 2009 Appeal 
Certification Worksheet indicates that both issues were on 
appeal.  Given this procedural history, the Board will consider 
both issues as being on appeal.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009) (VA waives its objection to the timeliness of a 
Substantive Appeal by taking actions that lead the Veteran to 
believe that an appeal was perfected). 

Subsequent to certification, the Board received additional 
pertinent medical evidence.  In a September 2010 Written Brief 
Presentation, the Veteran's representative waived his right to RO 
review of such evidence.  38 C.F.R. § 20.1304(e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran's most recent VA examination in conjunction with this 
claim was conducted in October 2008.  In September 2009, however, 
he underwent a right total knee replacement at a private 
facility, records of which are already included with the claims 
file.  An August 2009 private medical report, just prior to 
surgery, indicates that the Veteran had "[i]ncreasing symptoms 
over the past year," and the Board also questions whether the 
October 2008 VA examination report is sufficiently 
contemporaneous given the extensive nature of the recent surgery.  
A new VA examination is thus necessary in this case.  See 
VAOPGCPREC 11-95 (April 7, 1995) (a reexamination is required in 
increased rating cases where the Veteran reports an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected 
limitation of extension and medial 
meniscectomy with secondary traumatic 
arthritis of the right knee.  The examiner 
must review the claims file in conjunction 
with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should address the effects of 
the September 2009 right total knee 
replacement on the overall disability 
picture.  The examiner must specifically 
state whether, and to what extent, the 
Veteran has either instability or ankylosis 
of the right knee.  Range of motion studies 
and x-rays must be conducted, and the 
examiner must provide information as to the 
presence and extent of any painful motion, 
functional loss due to pain, excess 
fatigability, weakness, and additional 
disability during flare-ups of the right 
knee.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  Consideration under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2009) is requested.  If the 
determination of either claim remains less 
than fully favorable to the Veteran, he and 
his representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



